DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites on line 4 “is extends”. This is incorrect and should be “extends”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 19 each recites “wherein the first bump connector is spaced apart in the first direction from the second bump connector”. This limitation is found undescriptive of the invention because for it to be true, the first and second bump connectors must overlap in the first direction, and that is not the case.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “the edge”. There is lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshumi (US 2010/0071950).

a.	Re claim 1, Oshumi discloses a semiconductor device, comprising: a substrate 1 (figs. 17-19, [0069]; see remaining of disclosure for more details); a semiconductor chip E1 on the substrate; and a first lead (a lead has parts 20A&20B&20C, and the first lead 


    PNG
    media_image1.png
    1055
    1552
    media_image1.png
    Greyscale


b.	Re claim 2, the thickness of the first segment of the first lead is less than a thickness of the first bump connector (explicit on annotated fig. 19).

c.	Re claim 3, a bottom surface of the first lead is at a same level as a bottom surface of the second lead, and wherein a top surface of the first segment of the first lead is at a level lower than a level of a top surface of the second bump connector of the second lead (explicit on figs. 17-19 and annotated fig. 19).



e.	Re claim 9, the substrate comprises a printed circuit substrate (PCB) (see description of method steps related to figs. 20-27 and also [0075], which makes the substrate comprising, i.e. being, a printed circuit substrate) or a flexible film comprising polyimide.

d.	Re claim 10, a thickness of the second lead (by its portion 20C) is uniform along the first direction (see annotated fig. 19).

e.	Re claim 14, Oshumi discloses a semiconductor device, comprising (se claim 1 rejection above as to which section to read for each identified element): a substrate 1; a semiconductor chip E1 on the substrate; a plurality of first leads (identified by their portions 20A1 on annotated fig. 18 below so as to avoid overloading the annotated figure with arrows as explained above in claim 1 rejection) between the semiconductor chip and the substrate; and a plurality of second leads (identified by their portions 20A1 also on annotated fig. 18 below) between ones of the plurality of first leads, wherein the first leads and the second leads extend (at least in part by portions of their segments 20C) on the substrate to below the semiconductor chip along a first direction D1 parallel to a top surface of the substrate, wherein the first leads extend in the first direction farther than the second leads, wherein each of the first leads comprises a first bump .


    PNG
    media_image2.png
    900
    1111
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshumi (US 2010/0071950).

a.	Re claim 16, Oshumi discloses all the limitations of claim 14 as stated above including each of the second leads further comprises a first segment SG1’ (see annotated fig. 19 above) connected to the second bump connector, wherein a thickness of the second bump connector of each of the second leads is greater than a thickness of the first segment of each of the second leads, but do not appear to explicitly disclose wherein a difference in thickness between the second bump connector of each of the second leads and the first segment of each of the first leads is in a range from 2 µm to 8 µm, and wherein the thickness of the first segment of each of the first leads is in a range from 8 µm to 10 µm.


b.	Re claim 17, Oshumi discloses the semiconductor device of claim 14, further comprises: a first bump B1 (see fig. 17 and related text) on the first bump connector of each of the first leads; and a second bump B1 on the second bump connector of each of the second leads, but do not appear to explicitly disclose that a top surface of the first bump connector extends beyond opposite sides of the first bump, and wherein the top surface of the second bump connector extends beyond opposite sides of the second bump. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided, via a non-inventive change in size to ensure no misalignment of the bumps with the bump connectors and full contact of said bumps with said bump connectors, the first and second bump connectors such that a top surface of the first bump connector extends beyond opposite sides of the first bump, and wherein the top surface of the second bump connector extends beyond opposite sides of the second bump.

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV(A).

Allowable Subject Matter
Claims 5-8, 11-13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable (for claim 11, the 112 2nd issue must be fixed) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899